      Case 2:18-cv-02224-KJM-DB Document 26 Filed 08/20/21 Page 1 of 1


 1

 2

 3

 4

 5
 6

 7

 8                                          UNITED STATES DISTRICT COURT
 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID EARL WILLIAMS,                                 No. 2:18-cv-2224 KJM DB P
12                              Petitioner,
13              v.                                         ORDER
14    MICHAEL MARTEL,
15                              Respondent.
16

17             Petitioner is a state inmate proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Presently before the court is petitioner’s request for an extension

19   of time to file objections to the court’s August 4, 2021 findings and recommendations. (ECF No.

20   25.) Good cause appearing the court will grant the motion.

21             Accordingly, IT IS HEREBY ORDERED that:

22             1. Petitioner’s request for an extension of time (ECF No. 25) is granted; and

23             2. Petitioner shall file any objections within sixty days from the date of this order.

24   Dated: August 19, 2021
                                                              /s/DEBORAH BARNES
25                                                            UNITED STATES MAGISTRATE JUDGE
26
     DB:12
27   DB/DB Prisoner Inbox/Habeas/R/will2224.111(2)

28
